Citation Nr: 0401957	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-12 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUES

1.  Entitlement to an effective date prior to May 22, 1997 
for a grant of service connection for post-traumatic stress 
disorder (PTSD) with dysthymia.

2.  Entitlement to an effective date prior to May 15, 2002 
for the assignment of a 70 percent rating for PTSD with 
dysthymia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from January 1978 to 
December 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2001 decision by the RO in New York, 
New York, which denied an increase in a 50 percent rating for 
PTSD with dysthymia, and denied an effective date prior to 
May 22, 1997 for a grant of service connection for PTSD with 
dysthymia.  This case also comes to the Board from a March 
2003 rating decision, in which granted a 70 percent rating 
for PTSD with dysthymia, effective July 17, 2002, and granted 
entitlement to a total disability compensation rating based 
on individual unemployability (TDIU rating), effective July 
17, 2002.   A notice of disagreement was received from the 
veteran in April 2003, in which the veteran appealed for 
earlier effective dates.  A statement of the case was issued 
in April 2003.  

In an April 2003 rating decision, the RO granted an earlier 
effective date of May 15, 2002 for the grant of a 70 percent 
rating for PTSD with dysthymia, and for the grant of a TDIU 
rating.  In May 2003, the RO received a substantive appeal 
from the veteran, which addressed only the issues of 
entitlement to an effective date prior to May 22, 1997 for 
the grant of service connection for PTSD with dysthymia, and 
entitlement to an effective date prior to May 15, 2002 for 
the assignment of a 70 percent rating for PTSD with 
dysthymia.  

Hence the issues on appeal are as listed on the first page of 
this remand.

REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  This liberalizing law is applicable to this 
appeal.  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2003).  

The VCAA and implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.

The veteran essentially contends that her psychiatric 
symptoms shown in the early 1990s were a manifestation of 
PTSD, regardless of the contemporaneous diagnoses, and that 
therefore an effective date in 1992 should be assigned for 
the grant of service connection for PTSD with dysthymia.  She 
also contends that PTSD with dysthymia was 70 percent 
disabling from May 2001.

In July 2003, the veteran submitted a letter from a physician 
who treated the veteran at a VA clinic in 1992.  This 
evidence has not yet been reviewed by the RO in conjunction 
with the veteran's claims and the veteran did not submit a 
waiver of initial review by the RO.  To avoid potential 
prejudice to the veteran, this case must be remanded to the 
RO for readjudication of the claim for entitlement to an 
earlier effective date for service connection for PTSD, with 
consideration of all additional evidence received since the 
April 2003 statement of the case, including the July 2003 
letter.  See 38 C.F.R. §§ 19.9(a)(1), 19.31, 19.37 (2002); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board also 
finds that a medical opinion is necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d) (West 2002).  

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should review the claims file, 
and ensure that all VCAA obligations have 
been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) and 
Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004).  

2.  Thereafter, the RO should forward the 
claims file to a VA psychiatrist for 
review in order to render a medical 
opinion as to the date of onset of the 
veteran's current PTSD, based on a review 
of the veteran's medical records on and 
before May 22, 1997.  A complete rational 
for any opinion expressed should be 
included in the report.  The examiner's 
attention is directed to the July 2003 
medical statement.

3.  The RO should then re-adjudicate the 
claims, to include consideration of all 
evidence received since the last 
supplemental statement of the case.  If 
the claims are denied, the veteran and 
her representative should be issued a 
supplemental statement of the case, and 
given an opportunity to respond before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




